Shulman, Presiding Judge.
Appellant brought a medical malpractice action against appellee. For the purpose of preserving testimony for use at trial, appellant began a deposition of her attending physician. During the deposition, the physician announced that he had to leave and promptly did so. Because the physician had not testified as appellant expected and wanted, appellant decided not to continue the deposition. One year later, appellee moved the trial court for an order compelling appellant to continue the deposition at appellant’s expense so that appellee could cross-examine the physician. Appellant opposed the motion, arguing that since she had no intention of using any testimony by the doctor at trial, she should not be forced to bear the expense of developing testimony for appellee’s use. The trial court granted appellee’s motion and we granted appellant’s application for an interlocutory appeal to review the trial court’s action.
After applying to the facts of this case the decision of this court in Acres v. King, 109 Ga. App. 571 (3) (136 SE2d 510), we conclude that the trial court’s order is correct. Accordingly, we affirm the trial court’s judgment.

Judgment affirmed.


Quillian, C. J., and Carley, J., concur.